Citation Nr: 1023073	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-08 456	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1971 to November 
1974.

This appeal to the Board of Veterans Appeals originally arose 
from an October 2005 rating action that granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating therefor.  The Veteran appealed the 
noncompensable rating as inadequate.

By decision of April 2008, the Board denied an initial 
schedular compensable rating for bilateral hearing loss, and 
remanded the issue of an extraschedular rating to the RO for 
further development of the evidence and for due process 
development. 

In January 2010, the RO referred the matter of an 
extraschedular rating for bilateral hearing loss for 
consideration by the Director of the VA Compensation and 
Pension (C&P) Service.  By decision of March 2010, the 
Director of the C&P Service denied an extraschedular rating 
for bilateral hearing loss.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

A February 2007 letter from the Social Security 
Administration (SSA) discloses that the Veteran became 
entitled to disability benefits from December 2006.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims folder a copy of the SSA decision 
awarding the Veteran disability benefits, together with all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that copies of the complete clinical records of 
audiological evaluation of the Veteran at the Long Beach, 
California VA Medical Center (VAMC) from April 2007 to the 
present time should be obtained and associated with the 
claims folder.  As noted above, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
  
1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of audiological 
evaluation of the Veteran at the Long 
Beach, California VAMC from April 2007 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readdress the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

